DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vias of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 231b [0038].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0036] mentions “230” and is believed to more correctly mention “203”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states at line 2 that the substrate member includes a first bonding surface. Lines 3-4 state the light source is attached on the first bonding member. Lines 5-6 then state the heater is between the substrate and the light source. If the first bonding surface is part of the substrate and the light source is attached on the first bonding surface then effectively the light source is attached on the substrate. To then state the heater is between the substrate and light source does not make sense as the substrate is attached onto the light source. 
To put it another way, fig.6 #234e is the first bonding layer having first bonding surface #2341 while #240 is the heater. If the first bonding layer is a portion of the substrate as outlined in line 2, how can the heater then be between the substrate and the light source if the heater is within the substrate?
For the reasons outlined above, the scope of the claim is unclear.
For purposes of examination, the claim will be understood to be referring to the configuration of fig.6 where the first bonding surface is atop the heater.

Claim 1 recites the limitations "the lead" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim, which makes the scope of the claim unclear as it is not understood which lead of the “leads” is being referred to.
For purposes of examination, the limitation will be read as “the leads”.

Claim 3 at line 2 reads as “the substrate member and comprising”. It is unclear whether “and comprising” modifies the “multiple layers” or “the substrate member” thereby making the scope of the claim unclear.
For purposes of examination “and comprising” will be understood to be modifying “the substrate member”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tadokoro et al. (JP 2001-267639).
With respect to claim 1, Tadokoro discloses a light source unit (fig.2) for thermally-assisted magnetic head (laser source understood to be usable in such an application), comprising: a substrate member (fig.2 #14) having a first bonding surface (fig.2 top of #13), a light source assembly attached on the first bonding surface of the substrate member (fig.2 #100) and having a second bonding surface (fig.2 bottom of #9); and a heater circuit assembly (fig.2/7 #16) formed between the substrate member and the light source assembly (fig.2), the heater circuit assembly having a heater formed on the substrate member (fig.2/7 #16 central loop thereof) and two leads connected at two ends of the heater (fig.4 portions of #21s), the lead being thicker than the heater (fig.2/4, heater = 0.25um, leads = 0.850um; Then, a pattern for the heater 16 is formed using a photoresist at a position directly below the active layer of the semiconductor light emitting device when the semiconductor light emitting device is mounted (step S202). Then, 0.02 μm of titanium and 0.23 μm of platinum are deposited on the SiO .sub.2 film 15 by vapor deposition, and unnecessary portions are removed by lift-off (step S20); Then, an electrode pattern for wiring of the semiconductor light emitting element, a wiring pattern for heater, and a pattern for alignment mark are formed on the SiO .sub.2 film 17 (step S206). By depositing Cr (50 nm) and Au (800 nm) on the pattern portion by vapor deposition, the current injection electrode 19, the heater wiring electrode 21, and the mounting substrate side alignment mark 20 are prepared (step S 2).), thereby a distance between the heater and the second bonding surface is farther than that between the lead and the second bonding surface (fig.2 due to above outlined thicknesses of the elements.  
With respect to claim 2, Tadokoro discloses the first bonding surface of the substrate member has a bonding area that is bonded to the light source assembly (fig.2 area under #13 and bonded via #13), and the heater is buried under the light source assembly and located within the bonding area (fig.2).  
With respect to claim 3, Tadokoro discloses multiple layers are formed on the substrate member (fig.2) and comprising a base layer (fig.4 #19), a connection pad layer (fig.4 #21), an insulation layer (fig.2 #15+17), a buffer layer (fig.4 #20, spec at [0040] states the buffer is of Au; Then, an electrode pattern for wiring of the semiconductor light emitting element, a wiring pattern for heater, and a pattern for alignment mark are formed on the SiO .sub.2 film 17 (step S206). By depositing Cr (50 nm) and Au (800 nm) on the pattern portion by vapor deposition, the current injection electrode 19, the heater wiring electrode 21, and the mounting substrate side alignment mark 20 are prepared (step S 2).) and a first bonding layer (fig.2 #13) with the first bonding surface provided.  
With respect to claim 5, Tadokoro discloses the insulation layer comprises a first insulation layer (fig.2 #17) and a second insulation layer (fig.2 #15), and the heater is sandwiched between the first insulation layer and the second insulation layer (fig.2 #16 between #15 and #17).  
With respect to claim 8, Tadokoro discloses the heater is made of tungsten or platinum (Then, a pattern for the heater 16 is formed using a photoresist at a position directly below the active layer of the semiconductor light emitting device when the semiconductor light emitting device is mounted (step S202). Then, 0.02 μm of titanium and 0.23 μm of platinum are deposited on the SiO .sub.2 film 15 by vapor deposition, and unnecessary portions are removed by lift-off (step S20)).  
With respect to claim 9, Tadokoro discloses a second bonding layer is formed on the light source assembly to provide the second bonding surface (fig.2 #9), and the second bonding layer is thinner than the first bonding layer (fig.2 #9 = 0.95um, #13 = 2.5um; (50 nm), Pt (100 nm) and Au (800 n) m) is deposited to form the p-side ohmic electrode 9.; Again, solder 13 made of gold and tin is deposited to a thickness of 2.5 μm on the current injection electrode 19 at a portion to be joined to the light emitting element by lift-off using a photoresist (step S208).).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro in view of Kish, Jr. et al. (US 2003/0095736).
With respect to claim 4, Tadokoro teaches the device outlined above, including the connection pad layer comprises a heater pad and a heater grounding pad respectively connected with the heater (fig.4 wide regions at upper left and right sides of #21s; necessarily providing power and ground to enable biasing of the heater), the first lead is connected between the first via hole and the heater, and the second lead is connected between the second via hole and the heater (fig.2/4) through the insulative material. Tadokoro does not specify using vias such that a first via hole is formed between the insulation layer and the heater pad, a second via hole is formed between the insulation layer and the heater grounding pad. Kish Jr. teaches as similar laser and heater arrangement (fig.19/20), including using a via to connect heater bonding pads to the heater portions through insulative materials (fig.20 [0119]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize vias through the insulator of Tadokoro to connect the heater pads to the heater as demonstrated by Kish in order to arrange the connection in a given manner to facilitate a more compact device which amounts to a rearrangement of the parts (connections) of Tadokoro (see MPEP 2144.05 VI C).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro in view of Tadokoro et al. (JP 2000-101143, hereafter ‘143).
With respect to claim 6, Tadokoro teaches the device outlined above, including the second insulation layer is thicker than the first insulation layer (fig.2 #17 = 0.5um, #15 = 1um; After that, the SiO.sub.2 is deposited to a thickness of 0.5 μm on the entire surface; 1.0 μm thick SiO .sub.2 film 15). Tadokoro does not specify the thermal conductivity of the second insulation layer is lower than that of the first insulation layer.  ‘143 teaches a similar laser/heater/substrate device (fig.1) and that the lower insulation layer has a lower thermal conductivity than the upper (the first dielectric layer 13 and the second dielectric layer This is applied to the case where the thermal conductivity is different from the thermal conductivity of No. 15.; As shown in FIG. 1, the semiconductor light emitting element mounting substrate 200 includes a Si substrate 12, a first dielectric layer 13 made of, for example, SiO .sub.2 formed on the Si substrate 12, and a first dielectric layer. A heater 14 made of, for example, platinum formed on the layer 13, a second dielectric layer 15 made of, for example, alumina formed on the heater 14 and on both sides thereof, and formed on the second dielectric layer 15. It is composed of the current injection electrode 16 and the solder 11 formed on the current injection electrode 16. Here, the thermal conductivity of the first dielectric layer 13 is 1 [W / m / K], and the thermal conductivity of the second dielectric layer 15 is 20 [W / m / K].). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the insulation layer conductivities suc that the 2nd layer is lower than the first as ‘143 has taught such an arrangement has the benefits of more efficient heating of the laser and better wavelength control (In this way, the thermal conductivity (20 [W / m / K]) of the second dielectric layer 15 is Is higher than the thermal conductivity (1 [W / m / K]), the heat from the heater 14 is more easily conducted to the second dielectric layer 15 than to the first dielectric layer 13. 14 can be conducted to the light emitting layer 3 more efficiently. Therefore, the controllability of the wavelength of the output light can be further improved.).
With respect to claim 7, Tadokoro, as modified, teaches the device outlined above including the second insulation layer is SiO2 (SiO .sub.2 film 15), but does not teach the first insulation layer is made of SiN or ALN. ‘143 further teaches alternate materials are possible for the insulation layers so long as the conductivity relationship remains (a first dielectric layer 13 made of, for example, SiO .sub.2 formed on the Si substrate 12, and a first dielectric layer. A heater 14 made of, for example, platinum formed on the layer 13, a second dielectric layer 15 made of, for example, alumina; Further, in the second embodiment, the first dielectric layer 13 is made of SiO .sub.2 and the second dielectric layer 15 is made of alumina, so that the second dielectric layer 15 is made of alumina. The thermal conductivity of the layer 15 is set to be higher than the thermal conductivity of the first dielectric layer. However, the present invention is not limited to this. For example, the first dielectric layer 13 is made of TiO .sub.2 and the .sub.second dielectric layer is made of TiO .sub.2. By forming the layer 15 from amorphous silicon or the like, the thermal conductivity of the second dielectric layer 15 may be higher than the thermal conductivity of the first dielectric layer.). ‘143 does not teach using SiN or AlN. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the insulator of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) and would allow for selection of a desired material exhibiting a desired thermal conductance value and/or ratio to the other insulator layer.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadokoro in view of Wessel et al. (US 10783918, note provisional with support).
With respect to claim 10, Tadokoro teaches the device outlined above, but does not teach a thermally-assisted magnetic head comprising a slider body and the light source unit according to claim 1 attached on a surface of the slider body. Wessel teaches a related laser/heater/mount (fig.6-8) which is formed on a slider body (fig.1 #105) of a thermally assisted magnetic head (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the single emitter element of figure 2 of Tadokoro, or the multi-emitter of fig.1, to be utilized in a slider/TAMR arrangement as taught by Wessel in order to record data (single emitter or multiple) and/or increase light exposure of the recording media (via use of the multi-emitter).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-890 form which contains multiple pieces of related art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828